--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
ADVISORY BOARD MEMBER AGREEMENT
 
This ADVISORY BOARD MEMBER AGREEMENT (the “Agreement”) is made and entered into
on the 18th day of October, 2010 (the “Effective Date”) by and between Alamo
Energy Corp., a corporation organized under the laws of the State of Nevada (the
“Company”) and Richard Edmonson, an individual (“Advisor”).
 
WHEREAS, Advisor provides director advisory services to the Company, and/or
other wholly owned subsidiaries and affiliates of the Company (each an
“Affiliate”), and in connection therewith, the Company desires to issue to
Advisor 100,000 shares of the Company’s Common Stock, $ 0.001 par value (the
“Common Stock”), subject to the terms and conditions of the Agreement, with a
view to increasing Advisor’s interest in the Company’s and its Affiliate’s
welfare and growth;
 
WHEREAS, Advisor desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of the Agreement as amended.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
 
1. Engagement; Compensation. The Company hereby appoints the Advisor to its
Advisory Board to serve as a advisor to the Company effective as of the
Effective Date and continuing indefinitely, until terminated at any time by the
Advisor or the Company in accordance with Section 4 below. Advisor will be
entitled to a fee of $1,000 for the preparation and attendance of each Advisory
Board meeting.
 
2. Advisory Role and Responsibilities. From time to time, Advisor agrees to be
available by phone and occasionaly in person but at minimum four (4)  times a
year for Advisory Board meetings with the Company's Board of Directors and
executive officers and to provide strategic consulting services as requested by
the Company's Board of Directors or Chief Executive Offer and advise the
Company's executive team on strategic matters including the matters in the
following list, and such other matters as the CEO may reasonably request,
verbally or in writing:
 
a. Facilitating introductions between the Company and potential partners,
suppliers, customers and investors;
 
b. Providing opinions to assist the Company in identifying and recruiting
potential technical, strategic and other partners or individuals;
 
c. Apprising the Company of technological, competitive and other changes and
developments that Advisor may from time to time become aware of and that do not
conflict with any other existing role or obligations Advisor may have; and
 
d. Contributing in other advisory roles as deemed appropriate.

 
3. Expenses. The Company shall reimburse Advisor, on a monthly basis, for all
usual, reasonable and necessary expenses paid or incurred by Advisor in
connection with, or related to, the performance of Advisor’s services under this
Agreement, subject to pre-approval of the expenses by the Company and
satisfactory receipt by the Company of appropriate documentary proof of all
expenditures for which reimbursement is sought and the approval thereof by the
Company.
 
4. Termination. Advisor or the Company may terminate this Agreement at any time
upon written notice to the other party in the manner in Section 13(d); provided
however,  that the provisions of Sections 4, 5 and 6 shall survive any such
termination. In the event of a termination, Advisor shall be entitled to payment
of pre-approved expenses paid or incurred prior to the effective date of
termination, within ten (10) business days, upon satisfactory receipt by the
Company of appropriate documentary proof of such expenditures. The foregoing
shall constitute full settlement of any and all claims Advisor have against the
Company.
 
5. Confidentiality. In the course of Advisor’s appointment, one party (the
“Disclosing Party”) could convey information to the other (the “Receiving
Party”) that it deems confidential (“Confidential Information”). A Receiving
Party shall protect the Disclosing Party’s Confidential Information by using at
least the same degree of care, but no less than reasonable care, to prevent the
unauthorized use, disclosure or publication of the Confidential Information as
the Receiving Party uses to protect its own Confidential Information of like
nature. No license or other rights with respect to the Confidential Information
is hereby granted or intended. The Receiving Party shall not, and shall not
enable or allow any third party to, reverse-engineer, decompile, or disassemble
any software disclosed by the Disclosing Party and shall not remove, overprint
or deface any notice of copyright, trademark, logo, legend, or other notices of
ownership from any originals or copies of Confidential Information it obtains
from the Disclosing Party. The obligation to maintain Confidential Information
as confidential under this Agreement shall continue in effect for the term of
this Agreement and shall extend for such time until as the information in
question no longer constitutes Confidential Information.
 
 
1

--------------------------------------------------------------------------------

 
6. Non-Solicitation. During the term of Advisor’s appointment, Advisor shall not
directly solicit for employment any employee of Company with whom Advisor has
had contact due to its appointment.
 
7. Issuance of Common Stock and Administration. Subject to the restrictions,
forfeiture provisions and other terms and conditions set forth herein (i) the
Company shall issue to Advisor 100,000 shares of Common Stock (“Restricted
Stock”), and (ii) Advisor shall have and may exercise all rights and privileges
of ownership of such shares except as provided in Section 8 or otherwise
provided herein.  This Agreement shall be administered by the committee of the
Board of Directors of the Company (the “Board”) as appointed by the Board
referred to herein as the “Committee” for the purposes of administration of this
Agreement.  The Committee shall have the sole discretion to interpret and
construe the terms of this Agreement, provide definitions of any terms not
otherwise defined herein and provide for any omissions.  The Committee’s
determinations under this Agreement shall be final and binding on the parties
hereto and any third parties, including any individual or entity.
 
8. Transfer Restrictions.
 
(a) Generally.  Except as provided in Section 9, Advisor shall not be vested and
may not sell, assign, transfer, exchange, pledge, encumber, gift, devise,
hypothecate or otherwise dispose of (collectively, “Transfer”) any Restricted
Shares.
 
(b) Dividends, etc.  If the Company (i) subdivides or reclassifies outstanding
shares of Common Stock into a greater number of shares of Common Stock, or
(ii) combines or reclassifies outstanding shares of Common Stock into a smaller
number of shares of Common Stock then the number of shares of Advisor’s Common
Stock subject to the transfer restrictions of this Section 8 shall be adjusted
as necessary, including proportionately increased or reduced, so as to prevent
the enlargement or dilution of Advisor’s rights and duties hereunder in a manner
as determined by the Committee in its sole discretion.
 
(c) Voting and Cash Dividends.  Advisor shall be entitled to vote the Restricted
Stock and receive cash dividends paid, if any, with respect to the Restricted
Stock at the time such dividends are paid to other stockholders.
 
9. Vesting and Forfeiture. Shares of Restricted Stock may not be transferred
until they become vested pursuant to this Section 9 (“Vested Shares”). 
 
(a)  
Subject to the restrictions of applicable federal and state securities laws, the
transfer and other restrictions on the Restricted Stock imposed by
this  Agreement shall lapse on the earlier of the following:

 
(i) the second anniversary of the Effective Date;
 
(ii) the date Advisor’s services with the Company or any Affiliate of the
Company is terminated due to death or “Disability” of the Advisor or Advisor is
involuntarily terminated by the Company without “Cause.”  For the purpose of
this Agreement, “Disability” means an illness or other disability that prevents
the Advisor from discharging his responsibilities to the Company and/or an
Affiliate for a period of 180] consecutive calendar days, or an aggregate of 180
calendar days in any calendar year during the Advisor’s service
period, all as determined in good faith by the Committee.  For purposes of this
definition of “Cause,” the term “Company” shall mean the Company and/or its
Affiliates.  For purposes of this Agreement, subject to the notice provisions
set forth below, “Cause” means (A) the conviction (or plea of nolo contendere or
equivalent plea) of the Advisor of a felony which, through lapse of time or
otherwise, is not subject to appeal, (B) the Advisor having engaged in
intentional misconduct causing a violation by the Company of any state or
federal laws which results in a material injury to the business, condition
(financial or otherwise), results of operations or prospects of the Company as
determined in good faith by the Committee thereof, (C) the Advisor having
engaged in a theft of corporate funds or corporate assets of the Company or in
an act of fraud upon the Company or (D) an act of personal dishonesty taken by
the Advisor that was intended to result in personal enrichment of the Advisor at
the expense of the Company.  If the Company desires to terminate the Advisor for
Cause, the Advisor will be given a written notice by the Committee of the facts
and circumstances providing the basis for termination for Cause, and the Advisor
will have ten (10) days from the date of such notice to remedy, cure or rectify
the situation giving rise to termination for Cause to the reasonable
satisfaction of the Committee (except in the event of termination for Cause
pursuant to subparagraph (ii)(A) above as to which no cure period will be
permitted);
 
(iii)  
the date the Company’s Common Stock becomes listed on the American Stock
Exchange or on another U. S. national secutities exchange; or

 
(iv)  
the date of a “Change in Control” of the Company.  For the purposes of this
Agreement a “Change in Control” shall mean:

 
(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of l 934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (1)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), any acquisition by any Person pursuant to a
transaction which complies with clause (1) of subsection (C) of this definition
shall not constitute a Corporate Change; or
 
 
2

--------------------------------------------------------------------------------

 
(B) Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(C) The consummation of a reorganization, merger or consolidation involving the
Company or any of its subsidiaries, or the sale, lease or other disposition of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) (each, a “Corporate Transaction”), in each case, unless,
following such Corporate Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than 50% of respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Resulting
Corporation in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
and (2) at least a majority of the members of the board of directors of the
Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction.  The term “Resulting Corporation” means the Company
or its successor, or if as a result of a Corporate Transaction the Company or
its successor becomes a subsidiary of another entity, then such entity or the
parent of such entity, as applicable, or in the event of a Corporate Transaction
involving the sale, lease or other disposition of all or substantially all of
the assets of the Company and its subsidiaries, taken as a whole, then the
transferee of such assets in such Corporate Transaction.
 
(b) The date any restrictions lapse and the Restricted Stock becomes vested
shall be under this Agreement shall be the “Vesting Date.”
 
(c) If Advisor’s employment with or services to the Company or an Affiliate is
terminated for any reason other than as provided in Section 9(a)(ii) prior to
the Vesting Date, Advisor shall forfeit any unvested Restricted Stock.
 
(d) Any shares of Restricted Stock forfeited under this Agreement shall
automatically revert to the Company and become canceled and such shares shall
again become available for Restricted Stock awards as determined by the Company
in its sole discretion.  Any certificate(s) representing Restricted Stock that
includes forfeited shares shall only represent that number of shares of
Restricted Stock that have not been forfeited hereunder.  Upon the Company’s
request, Advisor agrees for himself and any other holder(s) to tender to the
Company any certificate(s) representing shares of Restricted Stock that includes
forfeited shares for a new certificate representing the unforfeited number of
shares of Restricted Stock.
 
10. Issuance of Certificate; Restricted Legend.
 
(a) The Restricted Stock may not be transferred and the Vested Shares may not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws, any rules of any national
securities exchange on which the Company’s securities are traded, listed or
quoted, or in violation of Company policy.  The Company shall cause to be issued
a stock certificate, registered in the name of the Advisor, evidencing the
Restricted Stock upon receipt of a stock power duly endorsed in blank with
respect to such shares.  Each such stock certificate shall bear the following
legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER SAID ACT OR (II) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
IN ADDITION, THE TRANSFERABILITY OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS
(INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN AN
ADVISORY BOARD MEMBER AGREEMENT BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND
THE COMPANY.  A COPY OF THE ADVISORY BOARD MEMBER AGREEMENT IS ON FILE IN THE
CORPORATE OFFICES OF THE COMPANY.
 
Such legend shall not be removed from the certificate evidencing Restricted
Stock until such time as the restrictions imposed by this Agreement hereof have
lapsed.
 
(b) The certificate issued pursuant to this Section 10, together with the stock
powers relating to the Restricted Stock evidenced by such certificate, shall be
held by the Company.  The Company shall issue to the Advisor a receipt
evidencing the certificates held by it that are registered in the name of the
Advisor.  When the restrictions imposed by this Agreement have lapsed, the
Company will issue the Advisor a certificate evidencing the Vested Shares, which
certificate will not have the legend referred to in paragraph (a) above.
 
 
3

--------------------------------------------------------------------------------

 
11. Investment Representations.


(a)           The Advisor confirms that he has been given sufficient access to
information regarding the Company and in connection with his decision to receive
the Restricted Stock, as consideration under this Agreement, including the
opportunity to ask questions of, and receive answers from, persons acting on
behalf of Company and concerning the Company’s financial affairs, prospects and
condition.  The Advisor has received and carefully reviewed the information and
documentation relating to the Purchaser, including without limitation, the
Company’s filings with the U.S. Securities and Exchange Commission.


(b)           The Advisor represents and warrants that (i) he is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Restricted Stock to Advisor has occurred only in the United
States; and (ii) Advisor has such knowledge and experience in financial and
business matters as to make him capable of evaluating the risks of the
prospective investment and to make an informed investment decision.


(c)           The Advisor represents, warrants and covenants that he shall
acquire the Restricted Stock issuable under this Agreement for his own account
and not for the account or on behalf of others, and he is doing so with the
intent of retaining such Restricted Stock as an investment and without the
current intent to redistribute such Restricted Stock.


(d)           The Advisor acknowledges that: (i) no securities commission or
similar authority has reviewed or passed on the merits of the Restricted Stock
issuable under this Agreement; (ii) there is no government or other insurance
covering such Restricted Stock; and (iii) there are risks associated with the
acquisition of the Restricted Stock.


(e)           The Advisor acknowledges that, except as specifically set forth
elsewhere herein, (i) it must and shall bear the economic risk of holding the
Restricted Stock, which may be for an indefinite period of time, because at the
time such Restricted Stock are issued they are “restricted securities” and will
not have been registered under the Securities Act of 1933, as amended, or any
other securities law and, therefore, cannot be sold unless they are subsequently
registered under applicable federal and state securities laws or an exemption
from such registration is available; (ii) the Restricted Stock may not be resold
or transferred on the official stock transfer records of Company without
furnishing to Company an opinion of counsel reasonably acceptable to Company
that such sale or transfer of the Restricted Stock will not violate the
registration provisions of applicable federal and state securities laws; and
(iii) certificates representing the Restricted Stock shall have endorsed on them
a restrictive legend to this effect.


(f)           The Advisor acknowledges that the Company is relying on the
representations, warranties, covenants and acknowledgments in this Section 11 to
ensure that any the Restricted Stock issued under the terms of this Agreement
can be issued in reliance on exemptions from registration requirements under
United States federal and state securities laws.


12. Tax Requirements. This grant of Restricted Stock is subject to, and the
Company shall have the power and the right to, deduct or withhold, or require
the Advisor to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.
 
13. Miscellaneous.
 
(a) Certain Transfers Void.  Any purported Transfer of shares of Common Stock or
Restricted Stock in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to Transfer any interest or title in the
purported transferee.
 
(b) No Fractional Shares.  All provisions of this Agreement concern whole shares
of Common Stock.
 
(c) Not an Employment Agreement.  This Agreement is not an employment agreement,
and this Agreement shall not be, and no provision of this Agreement shall be
construed or interpreted to create any right of Advisor to continue employment
with the Company or any Affiliate.
 
(d) Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at its principal place of business, and to Advisor at his address
indicated beneath his signature, or at such other address as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth.  Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.
 
(e) Amendment and Waiver.  This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and Advisor.  Any waiver of
the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than Advisor.  The failure of
any party at any time or times to require performance of any provisions hereof
shall in no manner effect the right to enforce the same.  No waiver by any party
of any term or condition, or the breach of any term or condition contained in
this Agreement in one or more instances shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach or a waiver of
any other condition or the breach of any other term or condition.
 
 
4

--------------------------------------------------------------------------------

 
(f) Governing Law and Severability.  This Agreement shall be governed by the
internal laws of the State of Nevada.  The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.
 
(g) Successors and Assigns.  Subject to the limitations that this Agreement
imposes upon transferability of shares of Restricted Stock and Common Stock,
this Agreement shall bind, be enforceable by and inure to the benefit of the
Company and its successors and assigns, and Advisor, and Advisor’s permitted
assigns and upon death, estate and beneficiaries thereof (whether by will or the
laws of descent and distribution), executors, administrators, agents, legal and
personal representatives.
 
(h) Community Property.  Each spouse individually is bound by, and such spouse’s
interest, if any, in any Restricted Stock or Vested Shares is subject to, the
terms of this Agreement.  Nothing in this Agreement shall create a community
property interest where none otherwise exists.
 
(i) Entire Agreement.  This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the subject matter hereof.  All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.
 
(j) Compliance with Other Laws and Regulations.  This Agreement, the grant of
Restricted Stock and issuance of Common Stock shall be subject to all applicable
federal and state laws, rules, regulations and applicable rules and regulations
of any exchanges on which such securities are traded or listed, and Company
rules or policies.
 
(k) Independent Legal and Tax Advice.  The Advisor has been advised and Advisor
hereby acknowledges that he has been advised to obtain independent legal and tax
advice regarding this Agreement, the grant of the Restricted Stock and the
disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code.
 
14. Counterparts.  This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument. Facsimiles and
electronic copies in portable document format (“PDF”) containing original
signatures shall be deemed for all purposes to be originally signed copies of
the documents that are the subject of such facsimiles or PDF versions.


15. Advisor’s Acknowledgments.  The Advisor accepts this Agreement subject to
all the terms and provisions of this Agreement.  The Advisor hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on and
effective on the Effective Date.
 
COMPANY:
 
Alamo Energy Corp.




By:
______________________________________                                                                             
Name:     Allan Millmaker                                                   
Title:     Chief Executive Officer                                         
 



 
ADVISOR:
 

 

/s/ Richard Edmonson                                                    
Signature
 
                        
Printed Name:  Richard Edmonson                              
Address:  7924 S. Braden Ave.                                    
          Tulsa, OK
74136                                                         
 
 
 
6

--------------------------------------------------------------------------------


 
 
 